Citation Nr: 1100606	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  06-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a left ear hearing 
loss.

3.  Entitlement to a compensable rating for recurrent urinary 
tract infections prior to February 20, 2004.

4.  Entitlement to a rating in excess of 10 percent for recurrent 
urinary tract infections between February 20, 2004, to July 14, 
2010.

5.  Entitlement to an increased rating for a neurogenic bladder 
with a history of recurrent urinary tract infections rated as 60 
percent disabling since July 15, 2010.

6.  Entitlement to a rating in excess of 20 percent for left 
shoulder arthritis status post surgical repair with a history of 
recurrent dislocations, prior to July 15, 2010.

7.  Entitlement to an increased rating for recurrent left 
shoulder dislocations status post surgical repair, arthritis, and 
frozen shoulder rated as 40 percent disabling since July 15, 
2010.


REPRESENTATION

Appellant represented by:	John A. Dowd, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to August 1968. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2006 rating decision, the RO assigned a 10 percent 
rating for urinary tract infection effective February 20, 2004, 
the date of the claim for an increased rating.  Pursuant to Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007), VA must consider 
whether an increased rating is warranted in the one-year period 
prior to the date of the claim.  In a September 2010 rating 
decision, the RO assigned a 60 percent disability rating for a 
neurogenic bladder effective July 15, 2010, and a 40 percent 
disability rating for the left shoulder disability effective July 
15, 2010.  The claims for increased ratings remain in controversy 
because the schedular ratings for these disabilities under the 
respective diagnostic codes are less than the maximum available 
benefits awardable given that their effective dates are in July 
2010, and not prior thereto.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Hence, the issues are as stated on the title page with 
regard to the increased-rating issues.

The issue of entitlement to service connection for 
depression has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

All issues save the question of entitlement to service connection 
for a bilateral leg disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDING OF FACT

The competent medical evidence shows that a skin disorder 
affecting the Veteran's legs is related to an in-service coral 
injury.


CONCLUSION OF LAW

A chronic skin disorder affecting the legs was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

The medical evidence shows that the Veteran has a bilateral leg 
disability manifested by shiny atrophic skin, decreased hair, 
purpuric maculae, and complaints of pain.  His service treatment 
records show that in November 1967 the appellant fell into the 
water during a liberty launch and suffered abrasions to both 
legs.  He was hospitalized twice in November and December 1967 
for abrasions, contusions, and left leg ecchymosis.  The July 
1968 separation examination report shows that the lower 
extremities were normal.

There are four opinions addressing the etiology of the Veteran's 
current bilateral leg disability.  In June 2004, a VA examiner 
diagnosed history of coral exposure.  A November 2006 VA 
treatment record shows an assessment of bilateral lower extremity 
pain likely related to history of prior coral poisoning.  In a 
March 2009 treatment record, Dr. Woolf gave an impression of 
post-inflammatory eruptions.  In a March 2009 statement, Dr. 
Woolf diagnosed coral dermatitis resulting from cuts from a coral 
skeleton.  Dr. Woolf opined that the coral cuts and abrasions 
required a prolonged term to heal.  

The July 2010 VA examiner noted that the superficial abrasions 
and raw denuded wound sites appeared to be no more than a few 
days old.  The examiner noted that there was no evidence of 
ecchymosis, contusions, infections, stasis dermatitis, or other 
discolorations indicating a chronic skin disorder.  She indicated 
that she could not determine whether the current skin disorder is 
related to service without resorting to mere speculation.  

Given that the appellant has had chronic skin symptomatology 
involving the legs, and given that competent medical evidence 
arguably shows that the Veteran's current bilateral leg 
disability is related to the in-service coral injury, service 
connection for a chronic skin disorder affecting the legs is in 
order under the doctrine of reasonable doubt.  38 U.S.C.A. 
§§ 1110, 1131, 5107.
 
The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for a chronic skin disorder 
affecting the legs is granted.

REMAND

The November 2008 VA examination report did not reveal a left ear 
hearing loss as that term is defined by 38 C.F.R. § 3.385 (2010).  
A December 2009 VA treatment record, however, lists bilateral 
sensorineural hearing loss as an active problem.  Therefore, 
another VA examination is necessary to determine whether the 
Veteran has a left ear hearing loss as that term is defined by 
38 C.F.R. § 3.385.  In addition, the RO did not consider the 
December 2009 VA treatment record in regard to the claim of 
entitlement to service connection for a left ear hearing loss.

In the September 2010 rating decision, the RO assigned a 60 
percent disability rating for a neurogenic bladder effective July 
15, 2010, and a 40 percent disability rating for the left 
shoulder disability effective July 15, 2010.  The RO considered 
these grants to be complete grants of benefits for those claims.  
As noted above, under the decision announced in AB the claims 
remain in controversy.  The RO must issue a supplemental 
statement of the case addressing these claims.

Finally, the Veteran reported at the July 2010 VA genitourinary 
examination that he had received treatment at the Montrose and 
Bronx VA Medical Centers for his genitourinary disability.  The 
RO has only obtained a few records from the Bronx VA Medical 
Center, and no records from the Montrose VA Medical Center from 
2006 to 2007 and since September 2010.  Hence, these VA records 
must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any treatment 
records regarding care for a neurogenic 
bladder, urinary tract infections, a left 
shoulder disability, and hearing loss from 
the Bronx VA Medical Center since February 
2003; and from the Montrose VA Medical 
Center dated in 2006, 2007, and since 
September 2010.  Any records obtained must 
be associated with the Veteran's claims 
folder.  If the RO cannot locate any 
identified record, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile. The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant must 
be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for an 
audiological examination to determine the 
nature and etiology of any current left ear 
hearing loss.  All indicated tests must be 
accomplished.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner.  The examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that any 
current left ear hearing loss is related to 
in-service noise exposure.  A complete 
rationale for any opinion offered must be 
provided.

In preparing an opinion, the audiologist 
must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the audiologist is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the audiologist must 
specifically explain why the cause of any 
diagnosed left ear hearing loss is 
unknowable. 

The VA audiologist must append a copy of 
his or her curriculum vitae to the medical 
opinion report. 

3.  The Veteran is to be notified that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  
 
4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.
 
5.  Thereafter, the RO should readjudicate 
the claims, to include consideration 
whether increased ratings are warranted for 
genitourinary and left shoulder 
disabilities prior to July 15, 2010.  If 
any benefit is not granted, the Veteran and 
his counsel must be furnished with a 
supplemental statement of the case, with 
consideration of all of the evidence of 
record, and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


